Citation Nr: 0421826
Decision Date: 08/10/04	Archive Date: 10/04/04
   
DOCKET NO. 96-49 891                        DATE AUG 10 2004


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial compensable disability evaluation for right chronic maxillary sinusitis, on appeal from an original grant of service connection.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

"The veteran had verified active service from December 1990 to September 1991. He also served on active duty prior to December 1990, but that service remains unverified.

This case comes .before the Board of Veterans' Appeals (BV A or Board) on appeal from a March 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. In that decision, the RO denied service connection for hearing loss and granted service connection for right chronic maxillary sinusitis and assigned a noncompensable (i.e., 0 percent) rating.

The Board notes that the veteran, in July 1997 and November 1998 statements, appears to have raised a claim of entitlement to an increased disability evaluation for his service-connected right shoulder disorder. This is new claim that is not currently before the Board. See 38 C.F.R. § 20.200 (2003). It is accordingly referred back to the RO for appropriate action.

The veteran testified at a Travel Board hearing that was chaired by the undersigned Acting Veterans Law Judge in San Juan, Puerto Rico, in  June 2003. A transcript of that hearing has been associated with his claims file.

The veteran's appeal of his claim of entitlement to an initial compensable disability evaluation for right chronic maxillary sinusitis is being remanded at this time to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. VA will notify the veteran if further action is required on his part.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the veteran's claim of entitlement to service connection for bilateral hearing loss has been obtained.

- 2 



2. The veteran, who served as an ammunition specialist while on active duty, has provided credible testimony in support of his appeal.

3. There is no evidence of hearing loss, as defined for VA purposes, prior to service.

4. The veteran complained and received an assessment of bilateral hearing loss during service.

5. Hearing loss, as defined for VA purposes, was diagnosed within a year after the veteran's discharge from active military service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, the diagnosed bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131,5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.102 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has a duty to assist all claimants in the development of facts pertinent to their claims. On November 9,2000, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

While the VCAA letter in the file, dated in January 2002, appears not to fully comply with VA's enhanced duty to notify, the Board finds that said duty has been met to the extent necessary to allow a grant of the veteran's claim of entitlement to service connection for bilateral hearing loss. Any deficiency would be harmless to

- 3 



the veteran, given the favorable outcome of this particular claim. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I
Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

Impaired hearing will be considered to be a disability for VA benefits purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above-captioned frequencies are 26 decibels or greater, or when speech recognition scores, using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003). ,

Sensorineural hearing loss may also be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341,346 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant. See Masors v. Derwinski, 2 Vet. App. 181 (1992). Further, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or

-4



whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records reveal that the veteran served as an 'ammunition specialist during his verified period of active military service and that he complained and received an assessment of bilateral hearing loss during service, in September 1991, when he was examined at an Army health clinic in Fort Buchanan, Puerto Rico. The Board notes that the veteran reported at that time a 20year history of hearing loss. However, three medical examination reports produced prior to the veteran's verified period of active military service (dated in May 1983, May 1985, and April 1987) do not confirm the manifestation of hearing loss, for VA purposes, prior to service, as they reveal normal ears and almost identical decibel levels of hearing loss, bilaterally, with the highest levels being of only 20 decibels at the 4000 and 6000 frequencies.

In November 1991, shortly after his separation from active military service, the veteran again complained of bilateral hearing loss and was referred to a VA audiologist. The VA audiologist examined the veteran in May 1992, rendered an assessment of mild, progressing to severe, sensorineural hearing loss, bilaterally, and recommended otological follow up, as well as amplification consultation and counseling. An audiogram conducted at that time showed the following levels of hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
80
80
80
LEFT
15
35
40
70
70

At his June 2003 hearing, the veteran denied any hearing problems prior to his
1990-1991 period of active duty and said that he first began experiencing difficulty hearing immediately after he came back from serving in the Persian Gulf on active duty in 1991, and that he had worked as a member of an artillery unit for the National Guard upon his return from the Persian Gulf. He also said that he was

- 5 



told, while still on active duty, that he had hearing loss in both ears, and that his hearing loss was currently worse than at the time of discharge.

The Board finds that the veteran, who served as an ammunition specialist during
service, has provided credible testimony in support of his appeal, especially
regarding his claimed noise exposure during service. Also, there is no evidence of hearing loss, as defined for VA purposes, prior to service, and the record shows that the veteran complained and received an assessment of bilateral hearing loss during service. More importantly, hearing loss, as defined for VA purposes, was diagnosed within a year after the veteran's discharge from active military service.

The Board is certainly aware of the fact that the veteran reported, in September 1991, a 20-year history of hearing loss. However, as noted above, hearing loss, as defined for VA purposes (under Section 3.385), was not medically diagnosed as such until after service, and that first diagnosis was rendered within a year after service. In any event, the Board is of the opinion that the evidence in this case is so evenly balanced as to warrant application of the benefit of the doubt rule and that, accordingly, service connection for bilateral hearing loss is warranted. The Board thus concludes, resolving any reasonable doubt in favor of the veteran, that the diagnosed bilateral hearing loss was incurred in service.. See 38 U.S.C.A. § 5107(b). The appeal is granted.

ORDER

Service connection for bilateral hearing loss is granted.

REMAND

Regrettably, the Board finds that the veteran's claim for an initial compensable disability evaluation for his right chronic maxillary sinusitis needs further development.

- 6 


First, it is noted that the veteran reported, at the June 2003 hearing, that he had a sinusitis VA medical appointment later that month. The records reflecting that consultation are not yet part of the file. Also, review of the veteran's claims file indicates that the veteran received treatment at the San Juan VAMC from 1998 through 2000. However, records from May 1997 through November 1999 and from September 2002 to the present are not currently in the claims file and it is not clear whether the RO has attempted to obtain these records, which may contain pertinent medical data. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). As these records are relevant to the veteran's claim addressed in this REMAND, they must be secured. See VAOPGCPREC 12-95,60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually before the AOJ, may constitute clear and unmistakable error. .. .").

Second, the Board notes that the veteran was most recently afforded a VA examination of his sinuses in April 2001. The report of that medical examination does not include the objective clinical findings necessary to evaluate the veteran's service-connected sinusitis under the Schedule for Rating Disabilities. See 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code 6513 (2003). In this regard, the Board observes that the VA examination report does not provide a complete description of the severity and manifestations of the veteran's service-connected right chronic maxillary sinusitis from the effective date of service connection to the present. See Fenderson v. West, 12 Vet. App. 119 (1999). Significantly, it is unclear from the medical evidence of record whether the veteran's symptomatology has worsened since his last VA examination. In this regard, the Board notes that the veteran testified at his June 2003 hearing that he experiences fatigue, dizziness, congestion, obstructed nasal passages, and headaches due to his sinusitis and that he uses an inhaler to assist with his breathing. Moreover, the Board observes that the April 2001 VA examination appears to have been incomplete, as the VA examiner answered "unknown" to at least two questions regarding the veteran's subjective complaints and there were minimal findings upon objective, physical examination

- 7 


for use in evaluating the severity of the veteran's chronic sinusitis. Therefore, the Board finds that the veteran should be afforded another VA medical examination in order to assess the severity, symptomatology, and manifestations of his service-connected right chronic maxillary sinusitis. See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Finally, as noted earlier, the VCAA was enacted in November 2000, and it applies to most VA claims still pending, including the one subject to this remand. A review of the claims file does not show that the veteran was properly advised of the changes brought about by the VCAA with regards to his claim of entitlement to an initial compensable ,disability evaluation for his right chronic maxillary sinusitis. See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107. The January 2002 VCAA letter referred to earlier essentially provided the veteran information regarding the necessary evidence for a claim for service connection anda brief explanation of what evidence VA required of the veteran to submit a complete application for service connection. That letter failed to properly inform the veteran of the evidence needed to substantiate his claim for an initial compensable disability evaluation for his service-connected right chronic maxillary sinusitis, of the divisions of responsibilities between him and VA to obtain such evidence, and of the need for him to furnish any additional evidence that is still in his possession and is pertinent to this particular claim. See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); and 38 C.F.R.§ 3.159(b)(1). This procedural deficiency needs to be addressed, and corrected, at the RO/ AMC level.

Accordingly, this case is REMANDED to the RO, via the AMC, for the following additional development:

1. The RO/AMC should review the claims file and ensure that all notification and development required by the VCAA is completed in accordance with 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002). This includes written notice of the evidence, if any, that the

- 8 


veteran is expected to provide in support of his claim of entitlement to an initial compensable disability evaluation for his right chronic maxillary sinusitis, and the evidence, if any, the RO/AMC will obtain for him. The ROI AMC should also advise the veteran that he should submit any additional evidence that is still in his possession and is pertinent to this particular claim. See 38 C.F.R. § 3.159(b)(1). See also Quartucciov. Principi, 16 Vet. App. 183, 186-87 (2002).

The VCAA notice must also apprise the veteran of the provisions of this new law, and give him an opportunity to supply additional information, evidence, and/or argument in response, and to identify additional evidence for VA to obtain regarding this claim.

The RO/AMC should then obtain any referenced records and associate them with the other evidence in the claims file.

2. The RO/AMC should also obtain the complete records of the veteran's treatment at the V AMC in San Juan, Puerto Rico, for the period from May 1997 through November 1999, and from September 2002 through the present.

3. After the above evidence has been secured and made part of the record, the ROI AMC should schedule the veteran for a VA medical examination to assess the current severity and manifestations of his service-connected right chronic maxillary sinusitis. All testing and evaluation needed to make this determination should be ordered, and the reports of any such testing and evaluation should be made part of the record. The

- 9


examiner should specifically describe the veteran's complaints and clinical findings, clinically correlating his complaints and findings to each diagnosed disorder and with the pertinent schedular criteria, including 38 C.F.R. § 4.97, Diagnostic Code 6513 (2003). The examiner should distinguish between manifestations and impairments related to the veteran's right chronic maxillary sinusitis and those impairments related to the veteran's other nonservice-connected disabilities. The examiner is to provide an opinion as to the extent and severity of the veteran's right chronic maxillary sinusitis (to include the frequency of any incapacitating episodes per year requiring prolonged antibiotic treatment, and the frequency of any nonincapacitating episodes per year, with symptoms including headaches, pain, and purulent discharge or crusting). If possible, the examiner should include an explanation and description of all significant symptom variations from September 1991 to the present. Any indications that the veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report. The examiner should also discuss in the report the rationale of all opinions provided.

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2003), the claims file must be made available to the examiner for review in connection with the examination. The examiner should be provided a full copy of this remand, and the examiner is asked to indicate in the report that he or she has reviewed the claims folder.

- 10


4. Thereafter, the RO/AMC should re-adjudicate the veteran's claim in light of any additional evidence obtained. If the benefit sought on appeal remains denied, the RO/AMC should send to the veteran and his representative a supplemental statement of the case and give them time to respond before returning the case to the Board.

The veteran is hereby advised that the purpose of this remand is to further develop the record and that the Board does not intimate any opinion as to the merits of his claim for an initial compensable disability evaluation for right chronic maxillary sinusitis, either favorable or unfavorable, at this time. The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal. See Kutscherousky v. West, 12 Vet. App. 369 (1999). While no action is required of him until he is notified, the veteran is nevertheless reminded that it is his responsibility to report for any scheduled medical examination and that a failure to do so may result in a denial of his claim. See 38 C.F.R. § 3.655(b).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals

- 11 




